Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 29, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  158503                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  JUDY SANDERSON, ALBERT MORRIS,                                                                      Richard H. Bernstein
  ANTONYAL LOUIS, and MADELINE                                                                        Elizabeth T. Clement
  BROWNE,                                                                                             Megan K. Cavanagh,
                                                                                                                       Justices
           Plaintiffs-Appellants,
  v                                                                SC: 158503
                                                                   COA: 338983
                                                                   Ct of Claims: 16-000083-MM
  UNEMPLOYMENT INSURANCE AGENCY,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 23, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 29, 2019
           t0722
                                                                              Clerk